DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 24 March 2022. Claims 1-4, 7, 9-14 and 18 have been amended. No claims have been cancelled. No claims have been added. Therefore, claims 1-20 are presently pending in this application.
Claim Objections
Claims 1, 14 and 18 are objected to because of the following informalities: In claims 1, 14 and 18, line 2 (claim 1), line 9 (claim 14) and line 3 (claim 18) recite "an ECU" which is suggested to be changed to --an electronic control unit (ECU)-- for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler et al. (2017/0071812 A1) in view of Kappel (2018/0296426 A1), Walsh et al. (2016/0346156 A1) and Dean et al. (2019/0049977 A1).
Regarding claim 1, in figures 1-2F Sandler discloses a system comprising: a wheelchair (wheeled base 200, see fig. 2A) and an exoskeleton (225, see fig. 2D), a user 220 using the wheelchair 200 to transition from a sit to stand state and using the exoskeleton 225 to ambulate, the exoskeleton 225 communicatively coupled to the wheelchair 200 to receive power from the wheelchair 200 (the exoskeleton 225 is coupled to an exoskeleton support 205 of the wheelchair 200, see para. [0064] lines 9-20, and receives power from the wheelchair 200, see para. [0065] lines 16-20).
Sandler discloses everything as claimed, but lacks a detailed description of a wheelchair having a motor and an ECU communicatively coupled to the motor for transmitting control signals to the motor; an exoskeleton having a control unit communicatively coupled to the exoskeleton for transmitting control signals to the exoskeleton, the exoskeleton independently operable from the motor; and a master controller communicatively coupled to the ECU and the control unit.
However, in an alternate embodiment shown in figure 7, Sandler teaches that a mobile base includes a motor 720 and an ECU 705/725 communicatively coupled to the motor 720 for transmitting control signals to the motor 720 (the ECU 705/725 receives commands from a master controller 700 and receives power from mobile base energy modules 710, or EMODS, to drive the motion of motor 720 to move the mobile base, see para. [0082] lines 1-12); that an exoskeleton includes a control unit 730/745 for transmitting control signals to the exoskeleton (the control unit 730/745 relays data to, where the data includes the exoskeleton state, position, and environment from exoskeleton sensors 735, and receives commands from an exoskeleton user 750, see para. [0082] lines 16-23), the exoskeleton being independently operable from the mobile base (the exoskeleton operates independently from the mobile base when the wheel chair is sent to undergo recharging, see para. [0083]); and a master controller 700 communicatively coupled to the ECU 705/725 and the control unit 730/745 (the ECU 705/725 and the control unit 730/745 are communicatively coupled to the master controller 700 as the ECU 705/725 and control unit 730/745 communicate wirelessly with the master controller 700, see para. [0082]), the master controller 700 programmed to coordinate a plurality of coordinated synchronized movements of the mobile base and the exoskeleton (the master controller 700 coordinates a plurality of coordinated and synchronized movements of the mobile base and the exoskeleton including having the mobile base cooperate with the exoskeleton in assisting the user 750 in sitting to standing and standing to sitting, along with following the user 750 when the user moves with the exoskeleton, see paras. [0063] lines 10-16, para. [0082] lines 24-31 and para. [0083]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sandler’s wheelchair to include a motor and ECU, to have modified Sandler’s exoskeleton to include a control unit, and to have modified Sandler’s system with a master controller communicatively coupled to the ECU and the control unit, as taught by an alternate embodiment of Sandler, to be able to improve the wheelchair and exoskeleton’s ability coordinate a controlled stand to sit movement to prevent the user from losing balance while moving, see para. [0083] lines 7-10, and to assist the user in moving a heavy load with coordinated movements from the wheelchair and exoskeleton, see para. [0083] lines 17-21.
The modified Sandler device discloses that the exoskeleton is independently operable from the motor of the wheelchair (the exoskeleton receives commands from the exoskeleton user 750 to allow the exoskeleton user 750 to ambulate while the wheelchair is charging or not in use, see para. [0083]), but does not explicitly disclose that the exoskeleton has an actuator, that the actuator is independently operable or that the control unit is communicatively coupled to the actuator for transmitting control signals to the actuator.
However, in figures 1A-1B Kappel teaches that an exoskeleton 102 has an actuator 24 that is independently operable from a crutch 101, a control unit 105 being communicatively coupled to the actuator 105 for transmitting control signals to the actuator 24 (the crutch 101 includes a handle 104 and control unit 105 that allows the user to input commands to have the control unit 105 control the actuator 24 independently from the crutch 101 so that the user can command the actuator 24 to control the exoskeleton 102 in powering on/off and control the exoskeleton’s 102 speed and direction, see para. [0044] and [0053]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sandler exoskeleton and control unit with the addition of the actuator that is independently operable and is controlled by the control unit, as taught by Kappel, to provide the user with an additional method of controlling the exoskeleton.
The modified Sandler device discloses everything as claimed, including the master controller communicatively coupled to the ECU and the control unit to cause the plurality of synchronized movements of the wheelchair and the exoskeleton (see paras. [0063] lines 10-16, para. [0082] lines 24-31 and para. [0083] of Sandler), but lacks a detailed description of the master controller being independently operable to control movements of the wheelchair and the exoskeleton to direct operation of both the motor and the actuator as slave devices.  
However, in figure 25 Walsh teaches that a master controller 2501 being independently operable to control movements of a mobile base 109 and the flexible exosuit 107 to direct said operation of both a mobile base controller 2507 and flexible exosuit controller 2503 as slave devices (the master controller 2501 uses a hierarchical top-down control scheme to independently operate control movements of each of the mobile base 109 and flexible exosuit 107 to direct operation of both the mobile base controller 2507 and the flexible exosuit controller 2503 such that the mobile base controller 2507 and the flexible exosuit controller 2503 are operated as slave devices, see para. [0198]; the master controller 2501 allowing each of the mobile base controller 2507 and the flexible exosuit controller 2503 to be independently operated, see paras. [0164]; the master controller 2501 being stored on an external host computer, separate from the mobile base 109 and the flexible exosuit 107, see para. [0166]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sandler master controller to be stored on an external host computer and to operate the motor and actuator as slave devices, as taught by Walsh, to be able to allow the wheelchair and exoskeleton to continue to dynamically adjust to assist the user while ensuring that the wheelchair and exoskeleton are compliant with the master controller’s issued commands.
The modified Sandler device discloses everything as claimed including the ECU sending control signals to the motor, as taught by the alternate embodiment of Sandler, but lacks a detailed description of the master controller providing an alternate control signal to the ECU that overrides control signals between the ECU and the motor of the wheelchair.
However, in figure 4 Dean teaches that a master controller 110B is programmed to provide an alternate control signal that overrides control signals between an ECU 351 and motor of a wheelchair S-MMS (Smart-Motorized Mobile System, see para. [0116] lines 1-11; the master controller 110B includes an awareness controller 302A, see para. [0139], including control logic 402 that uses sensors 372/373/374, see para. [0150] to determine if the wheelchair is performing a movement that is considered unsafe, see para. [0151], the master controller 110B performing a function override, including slowing, stopping or changing the movement of the wheelchair, to prevent the wheelchair from performing the unsafe movement, see paras. [0135], [0268] and [0279]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sandler master controller to provide an alternate control signal to the ECU to override the control signals between the ECU and the motor, as taught by Dean, to prevent the wheelchair from performing an unsafe movement, see para. [0151] lines 1-5 of Dean.
The modified Sandler device discloses everything as claimed including the control unit providing control signals to the actuator, as taught by Kappel, of the exoskeleton and the master controller controlling the control unit, as taught by the alternate embodiment of Sandler, but lacks a detailed description of the master controller providing an alternate control signal to the control unit that overrides control signals between the control unit and the actuator of the exoskeleton.
However, in figures 1A and 2 Kappel teaches that a master controller 204 is programmed to provide an alternate control signal to override independently operable control movements of the exoskeleton 205 (the master controller 204 will override movement of an exoskeleton 205 if the master controller 204 determines that the exoskeleton 205 is attempting to perform an unsafe movement, see paras. [0058] and [0060]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sandler master controller to override independently operable control movements of the exoskeleton, as taught by Kappel, to prevent the exoskeleton from performing an unsafe movement, see para. [0060] lines 21-29 of Kappel.
The modified Sandler device discloses everything as claimed including the master controller being programmed to provide alternate control signals to the ECU and the control unit, as taught by the alternate embodiment of Sandler and as taught by Dean, that override the control signals between the ECU and the motor and the control signals between the control unit and the actuator, as taught by the alternate embodiment of Sandler and as taught by Kappel, and further discloses that providing the alternate control signals prevents a conflict of movement between the wheelchair and the exoskeleton (the master controller, as taught by Walsh, controls the ECU and the control unit, as taught by the alternate embodiment of Sandler, see paras. [0164], [0166] and [0198] of Walsh; the motor and actuator of said wheel chair and exoskeleton are slaved to the master controller, as taught by Walsh, and the master controller provides alternate signals to the wheelchair and exoskeleton where the alternate control signals are override signals, as taught by Dean and Kappel, which override the function of the ECU and control unit controlling the wheelchair and exoskeleton respectively, such that the override signals prevent a conflict of movement between the wheelchair and exoskeleton to prevent the wheelchair and exoskeleton from performing unsafe functions that may make the user unsafe, see paras. [0135], [0268] and [0279] of Dean and see paras. [0058] and [0060] of Kappel).
Regarding claim 3, the modified Sandler device discloses that the wheelchair further includes a seat portion (upper leg and hip support 130, see fig. 1A of Sandler), and the plurality of coordinated and synchronized movements includes causing the seat portion to rise in a system vertical direction to assist the user when sitting into the wheelchair (the wheelchair 705 performs a plurality of synchronized movements to have the seat portion 130 rise in the vertical direction to assist the user in sitting into the wheelchair 705, see figs. 1B-1D and paras. [0063] lines 10-16 and para. [0083] of Sandler).
Regarding claim 4, the modified Sandler device discloses that the wheelchair further includes a seat portion (upper leg and hip support 130), and the plurality of coordinated and synchronized movements includes causing the seat portion to move to assist a user to stand from a sitting position (the wheelchair performs a plurality of synchronized movements to have the seat portion 130 move to assist a user to stand from a sitting position, see fig. 1B-1D and paras. [0063] lines 10-16 and para. [0083]).
Regarding claims 5-6, the modified Sandler device discloses that the master controller receives an input from a user and the master controller coordinates the plurality of coordinated and synchronized movements based on the input and wherein the input is provided via a user interface selection (the master controller 700 coordinates the plurality of synchronized movements of the wheelchair and the exoskeleton when the user provides input into a user interface selection of the exoskeleton, by remotely inputting commands to master controller 700, see para. [0063] lines 10-16 and [0082] lines 24-31 of Sandler).
Regarding claim 7, the modified Sandler device discloses comprising a first group of sensors (mobile base sensors 725, see fig. 7 of Sandler), that monitor a positioning of the wheelchair and a location of the wheelchair (the first group of sensors 725 monitor the current position of the wheelchair 705, see para. [0082] of Sandler).
Regarding claim 8, the modified Sandler device includes everything as claimed, including that the first group of sensors includes location sensors (the first group of sensors 725 disclose the position of the wheelchair and send the position of the wheelchair to the master controller 700 to assist the user in viewing the location of the wheelchair, see paras. [0082] lines 12-23 of Sandler).
However, if in doubt that the modified Sandler device discloses that the first group of sensors includes location sensors, in figure 6 Dean teaches that a wheelchair 18b has location sensors (the location sensors are image sensors that provide the user with the location of the wheelchair 18b, see paras. [0176] and [0235] lines 1-5 and lines 14-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sandler first group of sensors to include image sensors, as taught by dean, to be able to provide the master controller with additional data regarding the location of the wheelchair to allow the wheelchair to more accurately maneuver through obstacles, see paras. [0036] and [0137] of Dean.
Regarding claim 9, the modified Sandler device discloses a second group of sensors (exoskeleton sensors 735, see fig. 7 of Sandler) that monitor a positioning of the exoskeleton (the second group of sensors 735 monitor the current position of the exoskeleton, see para. [0082] lines 12-23 of Sandler).
Regarding claims 10-11, the modified Sandler device includes everything as claimed including sensors (sensors 725, see fig. 7 of Sandler) that provide the position of the wheelchair to the master controller to assist the user in viewing the location of the wheelchair, see paras. [0082] lines 12-23 of Sandler, but lacks a detailed description of a plurality of cameras coupled to the wheelchair and the plurality of cameras provide images corresponding to an area surrounding the wheelchair.
However, in figure 6 Dean teaches that a wheelchair 18b has a plurality of cameras coupled to the wheelchair 18b and the plurality of cameras provide images corresponding to an area surrounding the wheelchair 18b (the plurality of cameras are image sensors that provide image images corresponding to an area surrounding the wheelchair 18b, see paras. [0176] and [0235]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sandler wheelchair to have a plurality of cameras as taught by dean to allow the wheelchair to more accurately maneuver through obstacles, see paras. [0036] and [0137] of Dean.
Regarding claim 14, the modified Sandler device discloses everything as claimed including the powered wheelchair (as disclosed by Sandler) having the ECU (as taught by the alternate embodiment of Sandler), the user-worn exoskeleton (as disclosed by Sandler) having the control unit (as taught by the alternate embodiment of Sandler), the user-worn exoskeleton being independently operable from the powered wheelchair (as taught by the alternate embodiment of Sandler), master controller (as taught by the alternate embodiment of Sandler and as taught by Walsh) independently controlling and providing alternate control signals that override the ECU and control unit (as taught by Walsh, Dean and Kappel) as recited in the rejection of claim 1 above. The modified Sandler device further discloses a method of receiving, by the master controller, an input from a user (the user provides input into a user interface selection of the exoskeleton, by remotely inputting commands to master controller 700, see paras. [0059], [0063] and [0082]-[0084] of Sandler), the input corresponding to a particular function (the user provides input corresponding to the powered wheelchair’s movement direction, velocity, acceleration, locking and unlocking in a static position, rising and lowering to assist the user to sit or stand from the powered wheelchair, see paras. [0059], [0063] and [0082]-[0084] of Sandler); obtaining, by the master controller, first data corresponding to a positioning and a movement of the exoskeleton from the control unit of the user-worn exoskeleton communicatively coupled to the master controller (first data is received from exoskeleton sensors 735 regarding the positioning and movement of the exoskeleton, the first data being sent to the master controller 700 via the control unit 730, see paras. [0082]-[0084] of Sandler); obtaining, by the master controller, second data corresponding to at least one of a positioning, a movement, or an intended movement of the powered wheelchair from an ECU of the powered wheelchair communicatively coupled to the master controller (second data is received from mobile base sensors 725, of the ECU 705/725, regarding the positioning and movement of the powered wheelchair, the second data being sent to the master controller 700, see paras. [0082]-[0084] of Sandler); and providing, by the master controller, alternate control signals to the ECU and the control unit that override the first data and second data (the master controller, as taught by Walsh, controls the ECU and the control unit, as taught by the alternate embodiment of Sandler, see paras. [0164], [0166] and [0198] of Walsh; the master controller provides alternate signals to the powered wheelchair and user-worn exoskeleton, where the alternate control signals are override signals, as taught by Dean and Kappel, which override the function, including the first data and second data, of the ECU and control unit controlling the powered wheelchair and user-worn exoskeleton respectively, see paras. [0135], [0268] and [0279] of Dean and see paras. [0058] and [0060] of Kappel) preventing a conflict of movement between the powered wheelchair and the user-worn exoskeleton and directing operation of the powered wheelchair and the user-worn exoskeleton to each act as a slave device to the master controller to coordinate to move the powered wheelchair and the user-worn exoskeleton in a plurality of coordinated and synchronized movements based on the alternate control signals, the first data and the second data (the master controller 700 uses the first data, having the positioning and movement of the user-worn exoskeleton, and the second data, having the positioning and movement of the powered wheelchair, to perform a direction operation of both the user-worn exoskeleton and powered wheelchair to coordinate a plurality of synchronized movements between the powered wheelchair and the user-worn exoskeleton including an operation of having the powered wheelchair cooperate with the user-worn exoskeleton in assisting the user in sitting to standing and standing to sitting on the powered wheelchair, and coordinating an operation where the powered wheelchair follows the user-worn exoskeleton when the user moves with the user-worn exoskeleton, see paras. [0063] lines 10-16, para. [0082] lines 24-31 and para. [0083] of Sandler; the powered wheelchair and user-worn exoskeleton are slaved to the master controller, as taught by Walsh, the first data and second data, including the position of the powered wheelchair and user-worn exoskeleton, being used to generate the alternate control signals as override signals, as taught by Dean and Kappel; the master controller uses the alternate control signals, first data and second data, to determine how to direct the operation of the powered wheelchair and user-worn skeleton to prevent a conflict of movement between the powered wheelchair and user-worn exoskeleton by having the powered wheelchair and the user-worn exoskeleton move in the plurality of coordinated and synchronized movements, including slowing, stopping or alerting the user of unsafe actions, to prevent the powered wheelchair and user-worn exoskeleton from performing unsafe functions that may make the user unsafe, see paras. [0082]-[0084] of Sandler, paras. [0135], [0268] and [0279] of Dean and see paras. [0058] and [0060] of Kappel).
Regarding claim 16, the modified Sandler method discloses that the step of the master controller causes the powered wheelchair and the user-worn exoskeleton to move in the plurality of coordinated and synchronized movements includes causing a seat portion (upper leg and hip support 130, see fig. 1C of Sandler) of the powered wheelchair to raise (the powered wheelchair performs a plurality of synchronized movements to have the seat portion 130 vertically rise to assist a user to stand from a sitting position, see fig. 1B-1D and paras. [0063] lines 10-16 and para. [0083] of Sandler).
Regarding claim 17, the modified Sandler method discloses that the input from the user is provided via a user interface selection (the master controller 700 coordinates the plurality of synchronized movements of the powered wheelchair and the user-worn when the user provides input into a user interface selection of the user-worn exoskeleton, by remotely inputting commands to master controller 700, see para. [0082] lines 24-41 of Sandler).
Regarding claim 18, the modified Sandler device discloses everything as claimed including the motor communicatively coupled to an ECU (as taught by the alternate embodiment of Sandler), the actuator (as taught by Kappel) communicatively coupled to a control unit (as taught by the alternate embodiment of Sandler), the motor being independently operable from the actuator (as taught by the alternate embodiment of Sandler), a master controller (as taught by the alternate embodiment of Sandler and as taught by Walsh) communicatively coupled to the ECU and control unit and programmed to provide alternate control signals to the ECU and the control unit (as taught by Walsh) the alternate signals overriding the control signals between the ECU and the motor and the control signals between the control unit and actuator (as taught by Walsh, Dean and Kappel) preventing a potential conflict of the movements between the motor and actuator (as taught by Walsh, Dean and Kappel) as recited in the rejection of claim 1 above. The modified Sandler system further discloses directing operation of the motor and actuator as slave devices (as taught by Walsh) to permit either the motor or actuator to move between a first position and a second position (the motor includes a seat portion 130 which moves from a first sitting position to a second standing sitting position and the actuator, as taught by the alternate embodiment of Sandler and as taught by Kappel, being attached to the exoskeleton to be controlled to move, along with the motor, from the sitting to standing position, see fig. 1B-1D and paras. [0063] lines 10-16, para. [0082] lines 24-31 and para. [0083] of Sandler; the master controller 2501 independently operating control movements of each of the motor 109 and actuator 107 to direct operation of both the ECU 2507 and the control unit 2503 such that the ECU 2507 and the control unit 2503 are operated as slave devices, see para. [0198]; the master controller 2501 allowing each of the ECU 2507 and the control unit 2503 to be independently operated to move between the first position and the second position, see paras. [0164] and [0166] of Walsh). 
Regarding claim 19, the modified Sandler device discloses that the master controller coordinates a plurality of coordinated and synchronized movements between the motors and the actuator (the master controller 700 coordinates a plurality of synchronized movements of the motor and the actuator, as taught by Kappel, including having the motor cooperate with the actuator in assisting the user in sitting to standing and standing to sitting, along with following the user when the user moves with the actuator, see paras. [0063] and [0083] of Sandler).
Regarding claim 20, the modified Sandler device discloses that the master controller receives an input from a user and the master controller coordinates the plurality of coordinated and synchronized movements between the motors and the actuator based on the input (the master controller 700 coordinates the plurality of synchronized movements of the motor and the actuator when the user provides input into a user interface selection of the actuator, by remotely inputting commands to master controller 700, see paras. [0063] lines 10-16, para. [0082] lines 24-31 and para. [0083] of Sandler).
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler et al., Kappel, Walsh et al. and Dean et al. as applied to claims 1 and 14 above, and further in view of Krebs et al. (2007/0270723 A1).
Regarding claim 2, the modified Sandler device discloses everything as claimed including that the plurality of coordinated and synchronized movements includes the wheelchair following the exoskeleton (the wheelchair follows the exoskeleton to assist the user while the user is walking, see para. [0083] of Sandler), but lacks a detailed description of the plurality of coordinated and synchronized movements including causing the wheelchair to act as a guide to a user who is walking while being assisted by the exoskeleton.
However, in figures 1-3, 10-13 and 20 Krebs teaches that an operation from a plurality of synchronized movements includes causing a wheelchair 100 to act as a guide to a user who is walking while being assisted by a exoskeleton 20 (the wheelchair 100 includes a steering system that guides a user along a pre-planned or random path while the user is assisted to walk with the exoskeleton 20, see paras. [0024] lines 1-8, para. [0025] lines 1-7, paras. [0036]-[0037] and para. [0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sandler master controller to have the wheelchair act as a guide to a user as taught by Krebs to challenge the user with training routines having different walking paths to assist in improving the user’s walking ability.   
Regarding claim 15, the modified Sandler method discloses everything as claimed including the master controller causing the powered wheelchair and the user-worn exoskeleton to move in the plurality of coordinated and synchronized movements includes causing the powered wheelchair to act as a guide to a user who is walking while being assisted by the user-worn exoskeleton, as recited in the rejection of claim 2 above.  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler et al., Kappel, Walsh et al. and Dean et al. as applied to claim 1 above, and further in view of Dalley et al. (2019/0105215 A1).
Regarding claims 12-13, the modified Sandler device includes everything as claimed including the master controller receiving data related to the exoskeleton and wheelchair to allow the exoskeleton and wheelchair to coordinated to move to the locations required to perform the plurality of synchronized movements, see para. [0082] lines 24-41 of Sandler, lacks a detailed description of the exoskeleton further comprises one or more features for identifying the exoskeleton and image data corresponding to the one or more features is used by the master controller to identify and connect to the exoskeleton.
However, in figure 15 Dalley teaches that a exoskeleton 10 further comprises a feature for identifying the exoskeleton 10 and image data corresponding to the feature is used by the master controller 20 to identify and connect to the exoskeleton (an imaging device 31 of the master controller 20 provides image data corresponding to a QR code, known as a Quick Response code, feature of the exoskeleton 10, see paras. [0070] and [0087]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sandler exoskeleton to have a feature for identifying the exoskeleton and to have modified the modified Sandler master controller to receive image data corresponding to the feature as taught by Dalley to allow the master controller to quickly and easily identify the exoskeleton.
Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive. 
On page 12 lines 19-22, the applicant argues “The top level controller 2501 of Walsh does not disclose whatsoever providing alternate control signals to control the flexible exosuit controller 2503, the support module controller 2505, and/or the mobile base controller 2507 to prevent independent movement that may result in a conflict of movement”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant application, Walsh is solely relied upon to teach that the controller 2501 operates as a master controller which independently controls movements of a mobile base 109 and flexible exosuit 107, the controller 2501 being a top level controller 2501 which includes hierarchical control in directing each of the mobile base 109 and flexible exosuit 107, see paras. [0164], [0166] and [0198] of Walsh. Dean and Kappel are relied upon to teach that a master controller respectively provides override signals to a wheelchair and exoskeleton, see paras. [0135], [0268] and [0279] of Dean and see paras. [0058] and [0060] of Kappel. Sandler, as modified by Walsh, discloses the master controller independently providing control signals to the wheelchair and exoskeleton and the master controller’s control signals include override control signals, as taught by Dean and Kappel, that are considered to be alternate signals since they are control signals that are alternate to the master controller’s initial movement control signals, which initially caused the movement of the wheelchair and exoskeleton, see paras. [0082]-[0083] of Sandler. Therefore, the rejections of claims 1, 14 and 18, as recited above, are maintained.
On page 12 lines 27-30 and page 13 line 33 to page 14 line 2, applicant argues “Dean is merely controlling the smart motorized chair and fails to disclose whatsoever that the smart motorized mobile system (s-MMS) controller 110b provides any alternate control signals to override any control movement of the one or more motor controllers 351 to prevent a conflict of movement, as recited in independent claims 1, 14 and 18” and that “Kappel fails to disclose whatsoever that the processing device 204 provides any control signals between the crutch and the exoskeleton 204 that overrides any control movement of the crutches and/or an exoskeleton 204 to prevent a conflict of movement between the exoskeleton 204 and the crutches, as recited in independent claims 1, 14 and 18”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant application, Dean discloses using a controller 110b to control a smart motorized wheelchair using a motor controller 351 and uses a situational awareness controller 302A, having control logic 402, to determine if the wheelchair is performing an unsafe movement. The controller 110b controls the wheelchair to move normally, by controlling motor controller 351 to control the motors to cause movement, and the situational awareness controller 302A will provide data to the controller 110b to cause the controller 110b to generate alternate control signals to control the motor controller 351 in overriding the movement of the wheelchair, the override including slowing or stopping the wheelchair, see paras. [0135], [0268] and [0279] of Dean. Kappel teaches that a master controller 204 independently controls an exoskeleton 205 and the master controller 204 provides alternate control signals as override signals to override the initial movement control signals of the exoskeleton 205 so that the exoskeleton is prevented from performing an unsafe movement, see paras. [0058] and [0060] of Kappel. As Sandler discloses a master controller for controlling the wheelchair and exoskeleton and as Walsh teaches that the master controller independently controls the wheelchair and exoskeleton as slave devices, the modification of the modified Sandler device with the teachings of Dean and Kappel disclose that the master controller provides the alternate control signals to override control movement of the wheelchair and exoskeleton to prevent a conflict of movement between the wheelchair and exoskeleton since the wheelchair and exoskeleton’s movements are overridden when the master controller determines that the wheelchair and exoskeleton are moving in an unsafe manner. Therefore, the rejections of claims 1, 14 and 18, as recited above, are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamara (2014/0257560 A1), Coulter et al. (2018/0056985 A1) and Cheek (2018/0214328 A1) is cited to show a controller for alternate control signals as override signals.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785